Citation Nr: 1523403	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-04 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to service connection for headaches, to include migraines.

2.  Entitlement to service connection for a respiratory disorder, to include sinusitis and chronic vasomotor rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1987 to January 1994 and from November 2001 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran presented sworn testimony at a hearing before the undersigned in January 2015.  A transcript of that hearing is of record.

In the September 2009 rating decision on appeal, the RO denied an increased rating for the Veteran's service-connected flexion deformity of the right fifth finger.  Although the Veteran submitted a timely notice of disagreement as to this claim, he did not perfect his appeal as to this issue by including it on his VA Form 9.  At his hearing before the Board, he confirmed that this issue is not on appeal.  See Hearing Tr. at 3.  Therefore, this issue is not on appeal and will be addressed no further.  

The Board notes that a claim of service connection for allergic rhinitis was previously denied by the RO in a February 1995 rating decision.  In adjudicating the Veteran's current claim, it is noted that he is now diagnosed with chronic vasomotor rhinitis.  See March 2009 VA Examination Report.  As this is a newly diagnosed disorder, it is considered distinct from the disorder at issue in his prior claim.  Therefore, new and material evidence is not necessary to consider this claim.  See Boggs v. Peake, 520 F.3d. 1330, 1336 (Fed. Cir. 2008), see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Additionally, the Board notes that service connection claims are not limited to the specific diagnosis claimed by the Veteran.  As such, the Board has recharacterized the Veteran's service connection claim for sinusitis more broadly to include any respiratory disability shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's headaches, including migraines, were incurred in service.

2.  The Veteran's respiratory disability, diagnosed as chronic vasomotor rhinitis, was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, to include migraines, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for a respiratory disability, diagnosed as chronic vasomotor rhinitis, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran is entitled to service connection for both (1) headaches, to include migraines, and (2) a respiratory disability, diagnosed as chronic vasomotor rhinitis, because the credible evidence of record shows that these disabilities had their onset in or were otherwise incurred during his active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran has been diagnosed with recurrent headaches and/or migraines, and chronic vasomotor rhinitis.  See November 2004 & April 2007 VA Medical Records; see also March 2009 VA Examination Report.  His service records show complaints of sinus problems and headaches in service, and he has provided competent, credible testimony that these symptoms have been recurrent since their onset.  See December 1993 Report of Medical History; see also Hearing Tr. at 3, 10-11.  The Veteran is competent to give testimony concerning the onset and recurrence of his symptoms, and the Board finds his reports credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran has provided two private medical opinions from his treating health care providers to establish a nexus between the disorders he experienced in service and his current disabilities.   See May 2015 Private Medical Opinion re: Headache Condition; see also May 2015 Private Medical Opinion re: Nasal Airway Condition.  However, the Veteran's competent and credible lay testimony alone is sufficient to establish the nexus element.  See King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); see also Davidson v. Shinseki, 581 F.3d 1313, 1344-45 (Fed. Cir. 2012).  Thus, the Board need not address the sufficiency of these opinions.

Based on the competent and credible testimony of the Veteran, the Board finds that his current migraine disorder and chronic vasomotor rhinitis had their onset in service, and thus service connection for these disabilities is warranted.


ORDER

Service connection for headaches, to include migraines, is granted.

Service connection for a respiratory disorder, diagnosed as chronic vasomotor rhinitis, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


